Citation Nr: 1529523	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  08-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, as secondary to posttraumatic stress disorder (PTSD) with major depression, recurrent severe panic disorder, and agoraphobia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran had active military service from December 1969 to February 1972, to include a tour in the Republic of Vietnam during the Vietnam War.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the matter sought on appeal.  The Veteran then perfected a timely appeal of this claim.

In June 2014, the Board issued a decision denying the erectile dysfunction claim.  The Veteran appealed the erectile dysfunction denial to the United States Court of Appeals for Veterans Claims (Court).  The June 2014 Board decision also addressed the PTSD increased rating issue, but that issue was not appealed by the Veteran to the Court.  In an April 2015 Joint Motion for Remand (JMR), the parties asked the Court to vacate and remand the Board's June 2014 denial of the erectile dysfunction claim.  In a May 2015 Order, the Court vacated and remanded the erectile dysfunction claim back to the Board for further readjudication.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JMR, the parties found that an August 2011 VA opinion relied upon by the Board was inadequate and the parties instructed the Board to afford the Veteran another VA examination and opinion.  The Veteran is currently service-connected for PTSD with major depression, recurrent severe panic disorder, and agoraphobia.  The Veteran was afforded a VA examination in August 2011 to determine the nature and etiology of his erectile dysfunction.  The VA examiner diagnosed the Veteran with erectile dysfunction.  The examiner opined that there are many causes for erectile dysfunction, including a history of tobacco use, cannabis use, hormone deficiencies, medication, and psychogenic factors.  The examiner noted that the Veteran had multiple risk factors, including hypogonadism, and given the number of risk factors present, it was not possible to state without resort to pure speculation that the Veteran's erectile dysfunction was secondary to his PTSD or medications being used to treat his PTSD.  

Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In the JMR, the parties found that the VA examiner failed to give a rationale for his inability to provide an etiology opinion.  The parties also found that the examiner did not provide an opinion on the aggravation component of a secondary service connection theory of entitlement.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed erectile dysfunction.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that any portion of the Veteran's current erectile dysfunction is caused by his service-connected PTSD with major depression, recurrent severe panic disorder, and agoraphobia, to include the medications taken for this service-connected disability?  In this regard, the VA examiner is asked to consider the June 28, 2012 VA treatment urology record in which the attending physician noted that "pysch [sic] problems and psych meds both can cause ED."

b) Is it at least as likely as not that any portion of the Veteran's current erectile dysfunction is aggravated (permanently worsened beyond the normal progression) by his service-connected PTSD with major depression, recurrent severe panic disorder, and agoraphobia, to include the medications taken for this service-connected disability?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  In this regard, the VA examiner is asked to consider the June 28, 2012 VA treatment urology record in which the attending physician noted that "pysch [sic] problems and psych meds both can cause ED."

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided (e.g., further testing is needed to shed light on the etiology, there are insufficient facts or data within the claims file, etc).  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




